DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 13-20, drawn to a product and method for removing an adhesive stack from a surface on an organism including specific adhesive release properties, classified in C09J 5/00.
II. Claim 1-12, drawn to a method of adhering a device to a surface of an organism including separate application of adhesive to the two surfaces being joined, classified in C09J 5/04.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because forming the adhesive stack as required by claim 13 of group I can be accomplished by a series of steps different than the particular series of applying and curing steps required by claim 1 of group II. For example, the electronic device and second layer of adhesive could be applied to cured onto the first layer during manufacturing and only the first adhesive must be cured to the surface of the organism to form the adhesive stack. The subcombination has separate utility such as permanently applying a device to a surface of an organism, or another surface such as the exterior of a car or plane.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be serious burden on the examiner to perform separate searches on the specific method of securing electronics to an organism including a series of individual curing and embedding steps as required by Invention I and on the release and releasing properties of the adhesive stack as required by Invention II. Prior art found which discloses the method of forming the adhesive stack on the surface, as required by claim 1 in Invention I, may not also disclose the steps of removing the stack or the removal characteristics of the stack, as required by claims 13 and 18 in Invention II. Likewise, prior art found which discloses the method of forming and removing an adhesive stack, as required by claim 13 in Invention II, may not also disclose the distinct steps of forming the stack, as required by claim 1 in Invention I. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney or Record Agent David A. Tucker on 05/04/2022  a provisional election was made without traverse to prosecute the invention of group 2, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Status of the Claims
Claims 1-12 as filed 10/28/2019 are the current claims hereby under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Alauddin (US 20190076334 A1) in view of Shanjani (US 20180368961 A1).
Regarding Claim 1, Alauddin discloses a method for securing devices to an organism ([0001], orthodontic adhesives, adhesive systems, and methods of using those adhesives), the method comprising:
coating a surface of the organism with a first adhesive layer ([0003], a sealant (e.g., Ortho Solo™ sealant) is applied to the etched surface [of the tooth]);
curing the first adhesive layer ([0003], Once the sealant cures, a mechanical interlock is created between the tooth and the sealant. A “sealed surface” is only created after the sealant cures);
coating a surface of the cured first adhesive layer with a second adhesive layer ([0003], An adhesive may be pressed onto the sealed surface. “Pressing” the adhesive onto the surface of the sealant layer coats the surface);
positioning a device on the second adhesive layer prior to curing the second adhesive layer ([0003], bracket may be pressed onto the sealed surface with the adhesive between the bracket and the sealant. The claim as currently constructed includes no language directed to the order of the steps other than the device must be positioned on the second layer before it is cured. In the method disclosed by Alauddin, the bracket is positioned on the adhesive layer before the second layer is cured as is required by the claim); and
curing the second adhesive layer ([0003], the adhesive cures, it secures the bracket to the sealant).
However, Alauddin does not explicitly disclose that the device is an electronic device. Shanjani teaches a system including a device secured to a tooth (Abstract, apparatuses described herein may include one or more sensors, including biosensors, electrical sensors, or both, configured to generate sensor data related to user compliance and/or repositioning of the patient's teeth by an orthodontic appliance) comprising an electronic device attached to a bracket ([0069], generic apparatus as described herein may include a sensor (e.g., biosensor) configured to be positioned in a subject's oral cavity and an electronics system in communication with the sensor…All or some of these components may be on or part of an oral appliance, such as a brace). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the brace device secured to the surface of a tooth as disclosed by Alauddin to be an electronic device as taught by Shanjani to provide high value data that allows the practitioner to quantitatively assess whether the orthodontic appliance is repositioning the patient's teeth as planned (Shanjani [0008]).

Regarding Claim 2, Alauddin further discloses wherein the surface of the organism is selected from the group consisting of a fingernail, a toenail, a tooth ([0002], attachment of the device to the tooth), a claw, a hoof, and an area of skin.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alauddin (US 20190076334 A1) and Shanjani (US 20180368961 A1) as applied to claim 1 above, and further in view of Nagar (US 20210024785 A1) and Mitani (US 20160160098 A1).
Regarding Claim 3, modified Alauddin teaches the method of claim 2 as described above.
However modified Alauddin does not explicitly disclose wherein: the first adhesive layer comprises a film former, a plasticizer, and a solubilizing agent; and the film former comprises one of polyurethane-35, acrylic crosspolymer resin, and vinyl pyrrolidone (VP) crosspolymer resin. 
Alauddin teaches in a separate embodiment wherein the adhesive layer comprises a film former ([0066], debonding layer. N,N-di-methyl-amino-ethyl methacrylate (DMAEMA)) and the film former comprises one of polyurethane-35, acrylic crosspolymer resin ([0066], N,N-di-methyl-amino-ethyl methacrylate (DMAEMA). See [0003], adhesive may be a composite resin paste adhesive that includes a mixture of methacrylate monomers, a photo-initiator, and a glass/hydroxyapatite powder and [0048], layer 32 may include a resin, such as a methacrylic resin, which may include an acrylate and/or a methacrylate moiety), and vinyl pyrrolidone (VP) crosspolymer resin. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive disclosed by Alauddin to include a film former as taught by Alauddin to control the bonding properties of the adhesive. 
 Nagar teaches a system of detachable adhesives (Abstract) wherein a first adhesive layer ([0134], article 112 comprises a nail article, which may include at least one of: nail polish. Nail polish bonds to and is cured on a nail surface of an organism) comprises a film former ([0135], a film forming polymer) and  a plasticizer ([0135], expanded to include plasticizers).
Mitani teaches an adhesive layer comprises a solubilizing agent ([0112], modifier [of the photocurable resin] can include… a surfactant). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive disclosed by Alauddin to include a solubilizing agent as taught by Mitani to improve the durability, reliability and operability (Mitani [0112]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alauddin (US 20190076334 A1) and Shanjani (US 20180368961 A1) as applied to claim 2 above, and further in view of Nagar (US 20210024785 A1) and Landa (US 20190351262 A1).
Regarding Claim 5, modified Alauddin teaches the method of claim 2 as described above.
However, modified Alauddin does not explicitly teach wherein curing the first adhesive layer comprises an air cure of up to about 300 seconds. Landa teaches an adhesive system for coating a surface of an organism (Abstract) wherein curing a first adhesive layer comprises an air cure ([0083], Curing can be achieved, by way of example, by dry curing, air flow curing) of up to about 300 seconds ([0165], curable film-forming polymers and their adapted curing methods permit curing periods of 60 seconds or less, 50 seconds or less, 40 seconds or less, 30 seconds or less, 20 seconds or less, 15 seconds or less, or 10 seconds or less). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the curing method disclosed by Alauddin to be an air cure as taught by Landa to be convenient to the subject (Landa [0083]). 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Alauddin (US 20190076334 A1) and Shanjani (US 20180368961 A1) as applied to claim 1 above, and further in view of Bennett (US 20220011493 A1).
Regarding Claim 6, modified Alauddin teaches the method of claim 1 as described above. 
However, modified Alauddin does not explicitly teach wherein the first adhesive layer comprises a film former, a chain transfer agent, and a photoinitiator. In a separate embodiment, Alauddin teaches an adhesive layer ([0048], layer 32) comprises a film former ([0048], layer 32 may include a resin, such as a methacrylic resin, which may include an acrylate and/or a methacrylate moiety) and a photoinitiator ([0048], layer 32 may include a photo-initiator to facilitate curing of the layer). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the layer disclosed by Alauddin to have the components taught by Alauddin to control the curing properties of the layer (Alauddin [0048]). 
However, Alauddin does not explicitly teach the layer comprises a chain transfer agent. Bennett teaches an adhesive cladding device (Abstract) wherein an adhesive layer comprises a chain transfer agent ([0045], additives include…a stabilizer). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive of Alauddin to include a chain transfer agent as taught by Bennet to influence the integrity of the cured product (Bennet [0045]). One of ordinary skill in the art would recognize that applying the known technique of including a chain transfer agent in the adhesive layer as taught by Bennet to the system disclosed by Alauddin would yield only the predictable result of controlling the properties of the layer. 

Regarding Claim 7,  The method of claim 6, wherein the film former comprises an acrylates copolymer. 
Bennett teaches an adhesive cladding device (Abstract) wherein the chain transfer agent comprises pentaerythrityl tetra mercaptopropionate ([0050], preferred stabilizer is a tetrafunctional thiol, e.g., pentaerythritol tetrakis(3-mercaptopropionate)), and the photoinitiator comprises trimethyl benzoyl diphenyl phosphine oxide ([0063], photoinitiators for the coating composition may include, without limitation, 2,4,6-trimethylbenzoyl-diphenylphosphine oxide). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive of Alauddin to include the specific ingredients taught by Bennet as applying the known compounds taught by Bennet would yield only predictable results as Bennet teaches that the specific compounds are well-known and preferred ([0050] and [0063]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alauddin (US 20190076334 A1), Shanjani (US 20180368961 A1), and Bennett (US 20220011493 A1) as applied to claim 7 above, and further in view of Gunn (US 20180271643 A1).
Regarding Claim 8, modified teaches the method of claim 7 as described above.
However, modified does not explicitly teach wherein curing the first adhesive layer comprises exposing the first adhesive layer to UV light for about 60 seconds. Gunn teaches an adhesive device for use on the surface on an organism (Abstract) wherein curing a first adhesive layer ([0031], curing of the first adhesive 28) comprises exposing the first adhesive layer to UV light for about 60 seconds ([0031], curing times may be about 10 seconds to about 60 seconds). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive curing disclosed by Alauddin to be an UV cure for about 60 seconds as taught by Gunn as the known technique would yield only the predictable result of curing the adhesive layer using one of many known and suitable curing techniques as taught by Gunn (Gunn [0031]).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Alauddin (US 20190076334 A1) and Shanjani (US 20180368961 A1) as applied to claim 1 above, and further in view of Nagar (US 20210024785 A1).
Regarding Claim 9, modified Alauddin teaches the method of claim 1 as described above.
 However, modified Alauddin does not explicitly teach wherein the first adhesive layer comprises a film former, a solvent, and a plasticizer.
Nagar teaches wherein a first adhesive layer ([0134], article 112 comprises a nail article, which may include at least one of: nail polish. Nail polish bonds to and is cured on a nail surface of an organism) comprises a film former ([0135], nail polish comprises of any one or more of the following components or equivalents thereof: a film forming polymer), a solvent ([0135], dissolved in a volatile organic solvent, such as nitrocellulose), and a plasticizer ([0135], basic formulation may be expanded to include plasticizers). It would have been obvious to one having ordinary skill the art before the effective filing date of the claimed invention to modify the layer disclosed by Alauddin to include the components taught by Nagar to yield a non-brittle film (Nagar [0135]). One of ordinary skill in the art would recognize that applying the substituting in the components taught by Nagar to the system of Alauddin would yield only predictable results of creating an adhesive layer using known and common elements as taught by Nagar. 

Regarding Claim 10, Nagar further teaches wherein the film former comprises at least one of nitrocellulose ([0135], nitrocellulose), a tosylamide-based resin, or a formaldehyde-based resin.

Regarding Claim 11, Nagar further teaches wherein the solvent comprises one or more of ethyl acetate ([0135], butyl acetate), butyl acetate ([0135], butyl acetate), propyl acetate, isopropyl alcohol, and diacetone alcohol.

Regarding Claim 12, Nagar further teaches wherein the plasticizer comprises one or more of trimethyl pentanyl diisobutyrate, triphenyl phosphate, ethyl tosylamide, and camphor ([0135], Dibutylphthalate and camphor are typical plasticizers).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 4, the prior art fails to teach or suggest the method of claim 1 including laureth-21 as part of the first adhesive layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791